UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6470


EDWARD JAMES EGAN, SR.,

                Petitioner – Appellant,

          v.

HONORABLE GLEN CONRAD, United States District Court,

                Respondent – Appellee.



                             No. 11-6471


EDWARD JAMES EGAN, SR.,

                Petitioner – Appellant,

          v.

HONORABLE GLEN CONRAD, United States District Court;
HONORABLE SAMUEL G. WILSON, United States District Court,

                Respondents – Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge; James C. Turk, Senior District Judge.   (7:11-cv-00004-
sgw-mfu; 7:11-cv-00040-jct-mfu)


Submitted:   July 21, 2011                 Decided:    July 26, 2011
Before NIEMEYER and     GREGORY,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


No. 11-6470 dismissed in part, affirmed in part; No. 11-6471
dismissed by unpublished per curiam opinion.


Edward James Egan, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURAIM:

                 In these consolidated appeals, Edward James Egan, Sr.,

seeks       to    appeal     the     district       court’s      order      dismissing        his

28 U.S.C.         § 2254     (2006)    petition,       appeals       the        court’s    order

denying his self-styled “Motion for Appearance to Testify in a

[P]ending         [M]atter”     (No.    11-6470),          and     seeks    to       appeal   the

district         court’s     order    treating       his    self-styled           “Notice     and

Motion” for a writ of error coram nobis and pursuant to Fed. R.

Civ.       P.    60(b)    (“Egan’s     Rule   60(b)        motion”)        as    a   successive

§ 2254           petition,      and     dismissing            it      on        that      basis.

(No. 11-6471).

                 Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”            Bowles v. Russell, 551 U.S. 205, 214 (2007).                         The

district         court’s     order    dismissing      Egan’s        § 2254       petition     was

entered on the docket on January 12, 2011.                          The notice of appeal

was filed on February 25, 2011. *                    Because Egan failed to file a


       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                                3
timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal of the district

court’s     order    denying          Egan’s       § 2254    petition        for    lack    of

jurisdiction.

              With respect to Egan’s appeal of the district court’s

order   denying      his       “Motion    for       Appearance        to    Testify    in    a

[P]ending [M]atter,” we have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.                Egan v. Conrad, No. 7:11-cv-00004-sgw-

mfu   (W.D.    Va.   Feb.       11,    2011).         Accordingly,         in     appeal   No.

11-6470, we dismiss in part and affirm in part.

              Turning     to    appeal       No.     11-6471,        the   district    court

construed      Egan’s     Rule       60(b)     motion       as   a    successive      § 2254

petition.        Egan’s        motion,       however,       challenged       the    district

court’s    finding       that    a     prior       § 2254    petition       was    untimely.

Because the motion did not directly attack Egan’s conviction or

sentence, but rather asserted a defect in the collateral review

process, it constituted a true Rule 60(b) motion.                               See Gonzalez

v. Crosby, 545 U.S. 524, 535-36 & n.7 (2005); United States v.

Winestock, 340 F.3d 200, 206-08 (4th Cir. 2003).                                To appeal an

order     denying    a     Rule        60(b)       motion,       Egan      must    establish



the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                               4
entitlement to a certificate of appealability.                       See 28 U.S.C.

§ 2253(c)(1)(A)        (2006);    Reid   v.     Angelone,     369   F.3d    363,    369

(4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).            When the district court denies relief

on   the      merits,     a     prisoner       satisfies    this      standard      by

demonstrating      that       reasonable       jurists   would      find   that     the

district      court’s   assessment       of    the   constitutional        claims   is

debatable     or   wrong.        Slack   v.     McDaniel,   529     U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Egan has not made the requisite showing.                       Accordingly, in

appeal No. 11-6471, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented      in    the




                                           5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                No. 11-6470, DISMISSED IN PART, AFFIRMED IN PART
                No. 11-6471, DISMISSED




                                    6